11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Colby Taylor Lee,                               * From the County Court at Law
                                                  of Erath County,
                                                  Trial Court No. 45,758.

Vs. No. 11-16-00298-CR                          * October 11, 2018

The State of Texas,                             * Opinion by Bailey, C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Willson, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.